Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to IDS
1.	This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 12/13/2021, which was filed after the Notice of Allowance dated 09/27/21, with a payment of Issue Fee on 12/23/21.  The submission is in compliance with the provisions of QPIDS.  Accordingly the IDS submitted on 12/13/2021 has been thoroughly reviewed by the examiner.

Allowable Subject Matter
2.	Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the claim 2 is the inclusion of the limitation 
“…a second conductive film over and in contact with the third insulating film, the second conductive film comprising indium tin oxide; a third conductive film over and in contact with the second conductive film, the third conductive film comprising aluminum; a fourth conductive film over the second conductive film; a liquid crystal layer over the third conductive film; and a second substrate over the liquid crystal layer, wherein the second conductive film comprises a first region which is overlapped with the third conductive film and a second region which is not overlapped with the third conductive film, wherein the first region includes a region which overlaps the first conductive film with the third insulating film interposed therebetween, wherein the second region overlaps with the first substrate with the third insulating film interposed therebetween, wherein the second region has a larger area than the first region in one pixel, wherein the third conductive film overlaps the first conductive film in an overlap region, wherein a long axis of the third conductive film in the overlap region and a long axis of the first conductive film are in a same direction, wherein the semiconductor film comprises a third region whose long axis is provided along a long axis direction of the gate wiring and a fourth region whose long axis is provided along a long axis direction of the source line, wherein the fourth region includes a region which is overlapped with the first region, and wherein the drain electrode comprises a first layer, a second layer over the first layer, and a third layer over the second layer.”
The prior art does not teach or suggest these limitations in combination with all other limitations of claim 2. Claims 3-5 and 14 are allowed due to their virtue of dependency.
The primary reason for the allowance of the claim 6 is the inclusion of the limitation 
“…a second conductive film over and in contact with the third insulating film, the second conductive film comprising indium tin oxide; a third conductive film over and in contact with the second conductive film, the third conductive film comprising aluminum; a fourth conductive film over the second conductive film; a liquid crystal layer over the third conductive film; and a second substrate over the liquid crystal layer, wherein the second conductive film comprises a first region which is overlapped with the third conductive film and a second region which is not overlapped with the third conductive film, wherein the first region includes a region which overlaps the first conductive film with the third insulating film interposed therebetween, wherein the second region overlaps with the first substrate with the third insulating film interposed therebetween, wherein the second region has a larger area than the first region in one pixel, wherein the third conductive film overlaps the first conductive film in an overlap region, wherein a long axis of the third conductive film in the overlap region and a long axis of the first conductive film are in a same direction, wherein the semiconductor film comprises a third region whose long axis is provided along a long axis direction of the gate wiring and a fourth region whose long axis is provided along a long axis direction of the source line, wherein the fourth region includes a region which is overlapped with the first region, and wherein the drain electrode comprises a first layer, a second layer over the first layer, and a third layer over the second layer.”
The prior art does not teach or suggest these limitations in combination with all other limitations of claim 6. Claims 7-9 and 15 are allowed due to their virtue of dependency.
The primary reason for the allowance of the claim 10 is the inclusion of the limitation 
“…a second conductive film over and in contact with the third insulating film, the second conductive film comprising indium tin oxide; a third conductive film over and in contact with the second conductive film, the third conductive film comprising aluminum; a fourth conductive film over the second conductive film; a liquid crystal layer over the third conductive film; and a second substrate over the liquid crystal layer, wherein the second conductive film comprises a first region which is overlapped with the third conductive film and a second region which is not overlapped with the third conductive film, wherein the first region includes a region which overlaps the first conductive film with the third insulating film interposed therebetween, wherein the second region overlaps with the first substrate with the third insulating film interposed therebetween, wherein the second region has a larger area than the first region in one pixel, wherein the third conductive film overlaps the first conductive film in an overlap region, wherein a long axis direction of the third conductive film in the overlap region and a long axis direction of the first conductive film are aligned, wherein the semiconductor film comprises a third region whose long axis is provided along a long axis direction of the gate wiring and a fourth region whose long axis is provided along a long axis direction of the source line, [[and]] wherein the fourth region includes a region which is overlapped with the first region, and wherein the drain electrode comprises a first layer, a second layer over the first layer, and a third layer over the second layer.”
The prior art does not teach or suggest these limitations in combination with all other limitations of claim 10. Claims 11-13 and 16 are allowed due to their virtue of dependency.
Wen et al. US 2005/0213002 and Yang et al. US 2005/0024560 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871